                                                                                     r:
                 IN THE UNITED STATES DISTRICT COURT                                       t;



                      FOR THE DISTRICT OF MONTANA
                                   BUTTE DIVISION                         MAR 0 9 2020
                                                                      Clert;, U.S. Disti ici Coui.
                                                                          District Of Montana
                                                                               Mracoula
 UNITED STATES OF AMERICA,                           CR 20-4-BU-DLC


                      Plaintiff,

 vs.                                                      ORDER


 GERALD BERNARD WHITE,JR.,

                      Defendant.



       Before the Court is Defendant Gerald Bernard White, Jr.’s Unopposed

Motion to Enlarge Time to File Pretrial Motions. (Doc. 24.)

       IT IS ORDERED that the motion (Doc. 24) is GRANTED. Motions shall be

filed on or before March 12, 2020.

       DATED this ^     day of March, 202Q[




                                       Dana L. Christensen, Chief Judge
                                       United States District Court
